 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             3:19-cr-0005-DMC
12                       Plaintiff,                        STIPULATION TO CONTINUE STATUS
                                                           CONFERENCE AND EXCLUDE TIME PERIODS
13        v.                                               UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                           ORDER SCHEDULING TRIAL SETTING
14   STEPHEN J. NOEL,                                      HEARING
15                       Defendant.                        DATE: July 9, 2019
                                                           TIME: 11:00 a.m.
16                                                         COURT: Hon. Dennis M. Cota
17
                                                STIPULATION
18
            1.      By previous order, this matter was set for a status conference on July 9, 2019.
19
            2.      By this stipulation, the parties now jointly move to continue the status conference to
20
     August 6, 2019, at 11:00 a.m., in Redding.
21
            3.      The parties agree and stipulate, and request that the Court find the following:
22
                    a)      The government has represented that the discovery associated with this case
23
            includes approximately 50 pages of documents. All of this discovery has been either produced
24
            directly to counsel and/or made available for inspection and copying.
25
                    b)      Counsel for defendant desires additional time to review the current charges, to
26
            conduct investigation and research related to the charges, and to review discovery, which will be
27
            relevant to trial preparation and/or a potential resolution in this case.
28
                    c)     Counsel for defendant believes that failure to grant the above-requested
      STIPULATION TO CONTINUE STATUS CONFERENCE        1
30    AND EXCLUDE TIME
 1          continuance would deny him the reasonable time necessary for effective preparation, taking into

 2          account the exercise of due diligence.

 3                  d)      The government does not object to the continuance.

 4                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7          4.      It is further stipulated that the time within which the trial of this case must be commenced

 8 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be excluded from computation of time pursuant to

 9 § 3161(h)(7)(A), (B)(iv), and Local Code T4. Further, the ends of justice served in granting the
10 continuance and allowing the defendant further time to review discovery and prepare for a trial outweigh

11 the best interests of the public and the defendant in a speedy trial.

12          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15 IT IS SO STIPULATED.

16    Dated: July 8, 2019                                     MCGREGOR W. SCOTT
                                                              United States Attorney
17
                                                              /s/ Christopher S. Hales
18                                                            CHRISTOPHER S. HALES
                                                              Assistant U.S. Attorney
19

20
21    Dated: July 8, 2019                                     /s/ Stephen King
                                                              STEPHEN KING
22                                                            Counsel for Defendant
                                                              Stephen J. Noel
23
                                                              (Approved via email July 8, 2019)
24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE           2
30    AND EXCLUDE TIME
 1                                            FINDINGS AND ORDER

 2          The Court finds that this matter relates to an incident that occurred on September 12, 2018.

 3 Defendant made a first appearance on March 20, 2019. Defendant was arraigned on April 3, 2019, and

 4 entered a not guilty plea to the charge.

 5          IT IS ORDERED , that the matter is continued to August 6, 2019, at 11:00 a.m., in Redding for

 6 trial setting. The parties are ordered to personally appear at said date and time. The Court further finds

 7 that time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be excluded from computation of time

 8 pursuant to § 3161(h)(7)(A), (B)(iv), and Local Code T4, and that the ends of justice served in granting

 9 the continuance and allowing the defendant further time to prepare for trial outweigh the best interests of
10 the public and the defendant in a speedy trial. Time is excluded from the date of this order through

11 August 6, 2019.

12

13          FOUND AND ORDERED this 9th day of July, 2019.

14

15
                                                        ____________________________________
16                                                      DENNIS M. COTA
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE          3
30    AND EXCLUDE TIME
